Citation Nr: 0110063	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-07 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel




INTRODUCTION

The veteran had active service from February 1943 to May 
1946.  He died in September 1998.  The appellant is the 
veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the claim of entitlement to 
service connection for the cause of the veteran's death.


REMAND

Accrued Benefits and Cause of Death

In November 1997, VA received a VA Form 21-526 from the 
veteran, wherein he alleged entitlement to service connection 
for a heart condition secondary to nicotine dependence.  The 
RO denied the claim in August 1998.  On September 9, 1998, VA 
received the veteran's notice of disagreement.  The veteran 
died on September 30, 1998.  Following his death, the 
appellant filed a claim of service connection for the cause 
of the veteran's death on the same theory presented in 1997.  

A claim for dependency and indemnity compensation (DIC) shall 
also be considered a claim for death pension and accrued 
benefits.  Death pension and accrued benefits are distinct 
benefits in that the former are based on a beneficiary's 
status as the veteran's survivor, while the latter are 
monetary sums owed to the veteran, but unpaid at the time of 
death.  38 U.S.C.A. §§ 5101(b)(1), 5121 (West 1991), 38 
C.F.R. §§ 3.5, 3.1000 (2000).  Here, the pending claim of 
entitlement to service connection for a heart condition 
secondary to nicotine dependence is an accrued benefits issue 
that yet to be adjudicated.  

Furthermore, the Board finds that the claims for service 
connection for the cause of the veteran's death and for 
accrued benefits are so closely related that a remand is 
required to provide the RO an opportunity to adjudicate the 
accrued benefits issue prior to the Board's addressing the 
cause of death issue.  The United States Court of Appeals for 
Veterans Claims (Court) directed that one claim that is 
inextricably intertwined with another is not ready for Board 
review while the other claim is pending.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In this case, the claim 
of entitlement to service connection for the cause of the 
veteran's death is not ready for appellate review until the 
appellant's claim of entitlement to service connection for a 
heart condition secondary to nicotine dependence on an 
accrued basis is first adjudicated by the RO.

Previously, the VA General Counsel concluded that under 
certain circumstances, service connection could be 
established for a disease or injury resulting in disability 
or death that was a direct result of tobacco use arising out 
of nicotine dependence that occurred during service.  See 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997); VAOPGCPREC 2-93, 
58 Fed. Reg. 42746 (1993).  Precedent opinions of the General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  Notably, however, this statute 
applies only to claims filed after June 9, 1998.  See 38 
U.S.C.A. § 1103 (West Supp. 2000).  As noted previously, VA 
received the original claim in November 1997, and the veteran 
initiated appellate action following the denial of his claim.  
The appellant's widow, pursuing an accrued benefit claim, 
i.e., a claim that is purely derivative from any benefit to 
which the veteran might have been "entitled" at his death, 
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994) (en banc), 
is entitled to consideration under the more favorable law 
because an accrued benefit claim is a claim that derives from 
the rights of the veteran.  Hence, she is entitled to have 
her accrued claim reviewed under the former law.  Of course, 
in reviewing the accrued benefit claim the RO is limited to 
considering only the evidence of record at the time of the 
veteran's death.  38 C.F.R. § 3.1000(a). 

In November 2000, the President of the United States signed 
into the Veterans Claims Assistance Act of 2000.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This act introduces several fundamental changes 
into VA's adjudication process which impact on the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  As these procedures could 
not have been followed by the RO when the claim was denied, 
and as these procedures are more favorable to the appellant 
than those previously in effect, further development is in 
order.  Bernard, 4 Vet. App. at 392-94; Karnas, 1 Vet. App. 
at 312-13.

In this case, the appellant has submitted evidence in support 
of her claim.  In a statement received in June 2000, the 
veteran's sister noted that the veteran did not use tobacco 
or cigarettes prior to his entry into service.  There is 
evidence of record that the veteran was a smoker during his 
lifetime, and that he stopped smoking in 1981.  Of record are 
statements provided by the veteran's private physician, 
William J. Monsour, M.D., regarding the cause of the 
veteran's death.  In one letter of April 1999, Dr. Monsour 
opined that the veteran's heavy smoking contributed to his 
severe coronary artery disease which ultimately led to his 
death.  In a June 1999 letter, Dr. Monsour specifically 
mentioned treatment for nicotine dependence relating to the 
veteran's military service. 

In view of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), and the RO's failure 
to adjudicate the claim of entitlement to service connection 
for a heart disorder secondary to nicotine dependence on 
accrued basis further development is in order.


Widow's Pension

The appellant filed a VA Form 21-534 (Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child).  In January 
1999, VA denied the death pension claim, and the appellant 
submitted a notice of disagreement in April 1999.  A 
statement of the case, however, has yet to be issued.  
Therefore, under Manlicon v. West, 12 Vet. App. 238 (1999) 
this claim must be remanded to the RO.  

Accordingly, these issues are remanded to the RO for the 
following actions:

1.  The RO should contact the appellant 
and afford her the opportunity to 
identify or submit any additional 
pertinent evidence in support of her 
claim of entitlement to service 
connection for the cause of the veteran's 
death, to include competent evidence of a 
relationship between the cause of his 
death and his period of active military 
service.  Based on the appellant's 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  The RO should then refer the claims 
file to a specialist in cardiology.  
Following his/her review of the file the 
cardiologist must offer an opinion 
whether it is at least as likely as not 
that the veteran developed cardiovascular 
disease during his active duty service, 
or within one year of his separation from 
such service in 1946.  As the appellant's 
claim for service connection for the 
cause of death was filed after June 9, 
1998, the impact of the veteran's in-
service smoking may not be considered.  A 
complete rationale for all opinions 
expressed must be provided.  The report 
should be typed.

3.  Upon completion of the requested 
development, the RO should review the 
evidence in existence at the time of the 
veteran's death, and adjudicate the 
appellant's claim of entitlement to 
accrued benefits.  If denied the 
appellant must be afforded the 
opportunity to complete all the steps 
required under 38 U.S.C.A. § 7105 (West 
1991).  If she does, that issue should be 
certified to the Board.

4.  The RO should also review the claims 
file and ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development 
pertaining to the claim of entitlement to 
service connection for the cause of death 
is incomplete, appropriate corrective 
action is to be implemented.  Thereafter, 
the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.  If that issue remains 
denied, the RO should provide the 
appellant and her representative with a 
supplemental statement of the case and 
provide an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

5.  The RO should issue a statement of 
the case addressing the issue of widow's 
pension.  The appellant is hereby 
notified that she must submit a timely 
substantive appeal to perfect this 
claim.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


